Mr. Justice Burnett
delivered the opinion of the court.
It is manifest from the facts in the case that the essence of the dispute between the parties was whether the defendant was entitled to commissions as he claimed and, if so, whether the plaintiff had given him credit in the settlement resulting in the execution of the promissory notes upon which the action was brought. There is no dispute but what the defendant signed the notes as stated. Under such circumstances, as disclosed by the pleadings, the utmost possible verdict that could have been rendered for the defendant was the difference between the amounts of principal and interest due on the notes and the sum of $950, urged by him as a counterclaim.
1. The verdict returned was almost as incongruous as one would have been awarding to the plaintiff the return of the property purchased from it. In short, the verdict was not within the range of the pleadings, which are the standard by which the issues between the parties must be adjusted. The problem presented by such a verdict should have been solved under the provisions of Section 150, L. O. L.:
“ * * If the verdict be informal or insufficient, it may be corrected by the jury under the advice of the court, or the jury may be again sent out.”
*461Without commenting on the weight of the testimony or giving any intimation of what he thought should be the verdict, the trial judge, after explaining the limits of the verdict as controlled by the pleadings, should have either sent the jury out again, or allowed it to correct the verdict. It was not necessary to visit upon the parties the expense of a third trial.
2. The refusal of the court to allow an amendment of the verdict before filing was clearly erroneous; but, the jury having been discharged, it is too late to correct the mistake. Consequently the question is resolved into this: Can a court of its own motion set aside an erroneous judgment which it has rendered? On principle this is one of the inherent powers of a court of justice, even on its own motion. Judicial tribunals are not mere parliamentary bodies, and are not in all cases dependent for their authority on written motions of the parties. On their own initiative they may interpose to preserve the rights of parties and to uphold the law. In De Vall v. De Vall, 60 Or. 493 (118 Pac. 843, 120 Pac. 13, Ann. Cas. 1914A, 409, 40 L. R. A. (N. S.) 291), the Circuit Court set aside a judgment and verdict on grounds not mentioned in the motion interposed for that purpose. This action was approved in an elaborate opinion by Mr. Chief Justice Eakin. The same doctrine was enunciated by Mr. Justice Moore in Smith & Bros. Typewriter Co. v. McGeorge, 72 Or. 523 (143 Pac. 905), in this language:
“When the trial court, within the time allowed, discovers that such a mistake of law has been made, it may, sua sponte, or on motion, correct the error by setting aside the judgment and granting a new trial, thereby avoiding the necessity of and the expense that would be incurred by an appeal.”
*462In effect the court in De Vall v. DeVall, 60 Or. 493 (118 Pac. 843, 120 Pac. 13, Ann. Cas. 1914A, 409, 40 L. R. A. (N. S.) 291), set aside the judgment on its own motion, for it proceeded on grounds not suggested by either party to the litigation. In the situation resulting from the court refusing to allow the jury to correct its verdict in the case at bar, it was no error to overturn the judgment, for the verdict was incompatible with the issues in the case.
The decision of the Circuit Court is affirmed.
Affirmed.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.